 542DECISIONSOF NATIONALLABOR'Rklkffogs WARDrepresentedby the,Printing Pressmen a mtticraft unit of mainte-nance employees in the board mill, and,the severance of such a unitis contrary to Board policy,6we shall dismiss the petition .7[The Board dismissed the petition.]B See,e.g.,Fort Die Casting Corporation,115 NLRB 1749;American Bemberg,Division,of BeaunitMills, Inc.,111 NLRB 963.7Nor is our determination affected by the fact that the Printing Pressmen prior to thehearing advised the Board that it desires to relinquish jurisdiction over the board millmaintenance employees.It is clear that there has been no cessation of representationof the board mill maintenance employees and that the Printing Pressmen will continue torepresent them under their existing certification.American Potash & Chemical Corporation (formerly WesternElectrochemicalCompany)i andInternational Chemical Work-ers Union, Local 218, AFL-CIO.Case No. 20-RC-2742 (VotingGroup 3).March 5, X957ORDER DENYING PETITION FOR CLARIFICATIONOF CERTIFICATIONOn October 17,1955, following elections held pursuantto a Decisionand Direction of Elections,2 the Board issued a certificationof repre-sentativesin which the International Chemical Workers Union, Local218, AFL-CIO, was certified as the exclusive bargainingrepresenta-tive of a unitof production and maintenance employees.Thereafter,about October 22, 1956, the Employer filed a "Petition for Clarificationof Certification" requesting the Board to "find that Research Tech-nicians arenot included within the unit as certified."On November13, 1956, the Chemical Workers filed a "Statement in Opposition toPetition to Clarify Unit."On November 23,1956, the Board remandedthe matter to the Regional Director for the Twentieth Region for thepurpose of holding a hearing on the issues raised by the Employer'spetition.Pursuant thereto, on December 10, 1956, a hearing was heldbefore David E. Davis, hearing officer.The hearing officer's rulingsmade at the hearingare free fromprejudicial error and are herebyaffirmed.$Upon the entire record in the case, the Board finds:I Since the issuance of the certification of representatives herein, American Potash &Chemical Corporation has become the successor to Western Electrochemical Company andat the present hearing moved to amend the certification by changing the name of the Em-ployer.The Chemical Workers changed its affiliation after the certification and at the hear-ing also moved to amend the certification to reflect its current name. There was no oppo-sition to either of these motions.Accordingly,the certification of representatives issuedon October IT, 1955, in Case No. 20-RC-2742 is hereby amended to show the name ofthe Employer as American Potash & Chemical Corporation and that of the bargainingrepresentative as International Chemical Workers Union, Local 218, AFL-CIO.z 112 NLRB 1276.$ At the opening of the hearing,the hearing officer granted a motion to intervene byInternational Association of Machinists,Local Lodge No. 845, AFL-CIO, the representative117 NLRB No. 78. AMERICAN POTASH & CHEMICAL CORPORATION543About February or March 1955 the Employer assigned operatorswho had been performing production work to jobs in building T-4 ofthe Employer's Henderson, Nevada, operation to assist, among otherthings, in the performance of experimental work. In its Decision andDirection of Elections, issued on June 21, 1955, the Board found ap-propriate, and thereafter certified the Chemical Workers as the bar-gaining representative for, a unit of "All production and maintenanceemployees, excluding all machinists, machinists' helpers, welders (ma-chinists), office clerical employees, chemical, metallurgical, engineer-ing and other professional employees and their assistants, timekeepers,time checkers, messengers, confidential employees, plant protectionforce (guards and firemen), [employees in two other voting groups inwhich the Decision directed elections], and supervisors as defined inthe Act."On April 1, 1956, the Employer and the Chemical Workerssigned a collective-bargaining contract for this unit of employees, effec-tive to April 1, 1957, and providing for automatic renewal at yearlyintervals thereafter.The operators then doing the work in buildingT-4 to which the operators were first assigned in 1955 were includedwithin the coverage of that agreement.In May 1956 the Employer transferred the research and experi-mental work conducted at another of its plants to building T-4 atHenderson, Nevada, and the operators covered by the ChemicalWorkers' collective-bargaining contract continued to work in build-ing T-4 as part of the research department.About the same timethe Chemical Workers agreed to the Employer's request that certainresearch laboratory technicians working in building T-4 be excludedfrom the Chemical Workers' bargaining unit.About August or Sep-tember 1956 the Employer requested that the seven operators thenworking in building T-4 also be excluded from the Chemical Workers'contract, but the latter refused.On September 17, 1956, the Employerunilaterally prepared a job analysis for research technicians, a newjob classification, intended to replace the operators the ChemicalWorkers had refused to exclude from the bargaining unit.Accord-ing to the Employer, the job analysis for research technicians estab-lished more demanding requirements than had existed for the oper-ators they were to replace.The record shows, however, that if theChemical Workers had agreed to exclude the operators working inbuilding T-4 from the unit, they could have continued working inthe research department performing the functions set out in thenewly created research technician job classification. Indeed, the expe-of the Employer's machinists.After the initial stages of the hearing, the hearing officerruled that the IAM's intervention would be limited to protecting its interest as representa-tive of the unit of machinists.The IAM thereupon moved for a further hearing and theright to examine witnesses without limitation.We find that the hearing officer's ruling wascorrect and was not in any way prejudicialto the IAM's rights or interestsAccordingly,we hereby deny the IAM's motion for a further hearing. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDrience and functional requirements for the job of research technicianwere essentially those of the operators.Upon the Chemical Workers' refusal to agree to the exclusion ofbuilding T-4 operators from its unit and its refusal to allow thosejobs to be reclassified as research technician, five of the operators werereassigned to jobs elsewhere in the plant.The other two continuedto work in building T-4. Shortly thereafter, the Employer filled theopen research technician positions, apparently with new employees.On October 4,1956, the Chemical Workers filed a grievance contendingthe Employer had violated the collective-bargaining agreement.The Employer contends that the research technicians are technicalemployees and therefore should be excluded from the unit. The Chem-icalWorkers and the IAM contend, in effect, that the Employer is,by its past practice, foreclosed, at this time, from requesting exclusionof the research technicians from the certified unit.This is not the type of case in which the unit placement dependsupon statutory factors. In other words, the research technicians arenot a classification that the statute requires be excluded from the certi-fied unit, such as guards.Further, reference to the language of theBoard's certification does not resolve the problem.'Thus, this caseposes, as an initial issue, whether the parties' past actions establishan accord as to the unit placement of the research technicians .5The Employer takes the position that the parties never considered,and therefore never reached agreement on, the unit placement of re-search technicians.The record establishes the contrary.At the hear-ing upon the representation petition no party to the proceeding urgedthat the building T-4 operators be excluded from the unit as technicalemployees or for any other reason.The agreement to include theoperators in the production and maintenance unit is affirmativelyestablished by the failure of any party to challenge the right of theoperators to vote in the initial election or in the runoff election in theproduction and maintenance unit and by the signing of a collective-bargaining agreement by the Employer and the Chemical WorkersinApril 1956 that included in its coverage the operators who werethen working in building T-4. The record establishes that the researchtechnicians have succeeded to the very same jobs once performed bythe building T-4 operators; as noted above, two of the operatorsactually became research technicians.Contrary to the Employer'scontention, the requirements for filling the position now designated4We reject the Employer's contention that the Board's certification requires exclusionof the research technicians from the unitif they are,in fact, technical employees.TheBoard has,as a policy matter, established the practice of excluding technical employeesfrom production and maintenance units upon the timely request of a party to a repre-sentation proceeding.There is,however, no Board policy of excluding technical em-ployees from production and maintenance units where no party makes such a timelyrequest.5 Ctarostat Mfg. Co., Inc.,105 NLRB 20, 22-23. PEORIA PLASTICCOMPANY545by the Employer as research technician are not significantly, if atall,more demanding than they had been for the operators who hadformerly performed the work. Indeed, it is evident that, but forthe disagreement between the Employer and the Chemical Workersas tothe unit exclusion of the building T-4 operators, all of those veryoperators would have continued in their jobs upon a mere change oftheir job title and formalization of their job analysis.Inasmuch as the jobs of the building T-4 operators and the researchtechnicians are, for all practical purposes, the same except for theirtitles,we find that the research technicians (building T-4 operators)are included in the unit certified by the Board and covered by theparties' collective-bargaining contract.'Accordingly, we shall denythe Employer's petition.'[The Board denied the petition.]MEMBER RODGERS took no part in the consideration of the above,Order Denying Petition for Clarification of Certification.e SangamoElectric Company,112 NLRB 1310, 1311-12. The Employer's reliance uponBermite Powder Company,116 NLRB 65, is misplaced because the Board specifically heldtherein ". . . nor does the record disclose the parties' intentions, in reference 'to [theemployees in issue]7Sangamo Elect, cc Company, supraIn view of this finding, it is unnecessary to deter-mine whether the research technicians are technical employeesPeoria Plastic CompanyandInternational Association of Ma-chinists,AFL-CIO,Petitioner.Case No. 13-RC-5141.March 5,,1957SUPPLEMENTAL DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONOn November 1, 1956, pursuant to the Board's Decision and Direc-tion of Election dated October 11, 1956, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Thirteenth Region among the employees in the unitheretofore found appropriate.At the conclusion of the election, atally of ballots wss furnished the parties.The tally shows that of ap-proximately 27 eligible voters, 26 cast ballots, of which 9 were for, and16 against, the Petitioner.There was one challenged ballot.On November 2, 1956, the Petitioner filed timely objections to theconduct of the election, a copy of which was served on the Employer.In accordance with the Rules and Regulations of the Board, the Re-gional Director conducted an investigation of the objections and, onDecember 4, 1956, issued and served on the parties his report on ob--117 NLRB No. 77.423784-57-vol 117-36